                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


    In re:                                                  Chapter 11

    REMINGTON OUTDOOR COMPANY, INC., Case No. 20-81688-CRJ11
    et al.,
                                     Jointly Administered
                      1
             Debtors.



                     NOTICE OF PARTICIPANTS OF THE PRIORITY TERM
                    LOAN AGENT & THE PRIORITY TERM LOAN LENDERS

             Cantor Fitzgerald Securities, solely in its capacity as Priority Term Loan Agent (as defined

in the Cash Collateral Order), and the Priority Term Loan Lenders (as defined in the Cash

Collateral Order) (collectively, the “Priority Term Loan Secured Creditors”), in accordance

with the Court’s Order Scheduling and Establishing Remote Hearing Procedures for the September

23, 2020 Sale Hearing [Doc. 491] and the Court’s Order Continuing Pretrial Status Hearing [Doc.

542], hereby provide notice of the following participants and witnesses in the pre-trial status

hearing scheduled for September 21, 2020 at 10:00AM (CDT) and in the hearing scheduled for

September 23, 2020 at 10:00AM (CDT):




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC
(9899); FGI Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510);
TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company,
LLC (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744);
and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.



Case 20-81688-CRJ11               Doc 668 Filed 09/15/20 Entered 09/15/20 10:50:21                        Desc
                                    Main Document    Page 1 of 5
     Attorneys

     1. Andreas P. Andromalos
        Brown Rudnick LLP
        One Financial Center
        Boston, Massachusetts 02111
        Email: aandromalos@brownrudnick.com
        Tel: 617-856-8229

         Counsel for the Priority Term Loan Lenders

     2. Stephen D. Pohl
        Brown Rudnick LLP
        One Financial Center
        Boston, Massachusetts 02111
        Email: spohl@brownrudnick.com
        Tel: 617-856-8594

         Counsel for the Priority Term Loan Lenders

     3. Andrew M. Carty
        Brown Rudnick LLP
        7 Times Square
        New York, New York 10036
        Email: acarty@brownrudnick.com
        Tel: 212-209-4959

         Counsel for the Priority Term Loan Lenders

     4. Kathleen M. Lamanna
        Shipman & Goodwin LLP
        One Constitution Plaza
        Hartford, Connecticut 06103
        Email: klamanna@goodwin.com
        Tel: 860-655-3216

        Counsel for the Priority Term Loan Agent

     5. Jeremy L. Retherford
        Balch & Bingham LLP
        1901 Sixth Avenue North, Suite 1500
        Birmingham, Alabama 35203
        Email: jretherford@balch.com
        Tel: 205-226-3479

        Counsel for the Priority Term Loan Lenders and the Priority Term Loan Agent




                                          -2-
Case 20-81688-CRJ11     Doc 668 Filed 09/15/20 Entered 09/15/20 10:50:21              Desc
                          Main Document    Page 2 of 5
       Witnesses

       1.        Any witness listed or used by any other party.

       2.        Any witness necessary to rebut the testimony of a witness called or designated by

another party.

       3.        Any witness for the purpose of foundation, rebuttal, or impeachment.

       4.        Any other witnesses present at the hearing that the Priority Term Loan Lenders or

the Priority Term Loan Agent deems necessary.

       Dated: September 15, 2020.

                                                       /s/ Jeremy L. Retherford

                                                       BALCH & BINGHAM LLP
                                                       Jeremy L. Retherford
                                                       Jonathan P. Hoffmann
                                                       1901 Sixth Avenue North Suite 1500
                                                       Birmingham, Alabama 35203
                                                       Telephone: (205) 226-3479

                                                       ATTORNEYS FOR PRIORITY TERM LOAN
                                                       AGENT AND PRIORITY TERM LOAN
                                                       LENDERS

                                                       SHIPMAN & GOODWIN LLP
                                                       Kathleen M. Lamanna
                                                       One Constitution Plaza
                                                       Hartford, Connecticut 06103
                                                       Telephone: (860) 251-5603

                                                       ATTORNEYS FOR PRIORITY TERM LOAN
                                                       AGENT

                                                       BROWN RUDNICK LLP
                                                       Steven D. Pohl
                                                       Andreas P. Andromalos
                                                       One Financial Center
                                                       Boston, Massachusetts 02111
                                                       Telephone: (617) 856-8200

                                                       - and -




                                                 -3-
Case 20-81688-CRJ11           Doc 668 Filed 09/15/20 Entered 09/15/20 10:50:21              Desc
                                Main Document    Page 3 of 5
                                          Andrew M. Carty
                                          Seven Times Square
                                          New York, New York
                                          Telephone: (212) 209-4800

                                          ATTORNEYS FOR PRIORITY TERM LOAN
                                          LENDERS




                                    -4-
Case 20-81688-CRJ11   Doc 668 Filed 09/15/20 Entered 09/15/20 10:50:21   Desc
                        Main Document    Page 4 of 5
                                CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to all
parties registered to receive such service.


                                                     /s/ Jeremy L. Retherford
                                                     Of Counsel




                                               -5-
Case 20-81688-CRJ11         Doc 668 Filed 09/15/20 Entered 09/15/20 10:50:21                Desc
                              Main Document    Page 5 of 5
